Citation Nr: 1450704	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to October 1964.  The Veteran died in February 2009, with his claim for a TDIU pending on appeal before the Board of Veterans' Appeals (Board).  The Board dismissed the Veteran's claim in April 2009.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44 (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims due not survive their deaths).

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  In May 2009, the appellant, who is the Veteran's surviving spouse, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota granted the appellant's request for substitution in September 2010.  Accordingly, the Board will address the merits of the claim of entitlement to a TDIU with the appellant as the substituted party.

This case comes before the Board on appeal from a November 2007 rating decision of the VA RO which denied entitlement to a TDIU.

In March 2012, the Board remanded the issue for additional development.  The case was returned to the Board an in a December 2013 decision, the Board denied the benefits sought on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2014, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, the Veteran had a high school education and his only occupational history was as a farm and construction laborer.  It is not clear from the VA opinions of record whether the Veteran was unable to perform physical work as a result of his service-connected eczema.  A July 2012 opinion reflects that the Veteran's eczema did not preclude him from obtaining or maintaining substantially gainful employment.  The VA clinician noted the Veteran had multiple non-service connected disabilities that were the primary reason for his unemployability, not his eczema.  The VA clinician addressed a June 1973 note indicating that the Veteran had "inner granular dermatitis" and thus was "disabled to the entire extent of being unable to perform physical work."  However, the clinician did not fully explain why he did "not believe that this necessarily meant that [the Veteran's] service-connected eczema was making him unemployable."  As the Veteran's employment background indicates he only had experience performing physical work, the Board finds that a VA opinion specifically addressing the impact of eczema on his ability to perform physical work is necessary.

Additionally, in a May 2012 response to a VA notice letter, the appellant stated that all of the Veteran's treatment was through the Sioux Falls VA Medical Center.  The VA treatment records in the file only date to October 2008, four months before the Veteran's death in February 2009.  As the records may be relevant to the TDIU claim, the Board requests the appellant's complete VA treatment records from October 2008 to February 2009.  Additionally, in the March 2012 remand, the Board had instructed the RO to ask the appellant to provide any additional evidence pertaining to the issue on appeal and stated that any evidence received should be associated with the claims file.  As VA has constructive possession of the VA treatment records, the records should have been obtained to comply with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from October 2008 to February 2009.  If no records are available, the claims folder must indicate this fact.

2.  Then, forward the claims file to a VA clinician of appropriate expertise to address the impact of the Veteran's service-connected eczema on his occupational functioning, and how it impacted his ability to obtain and/or maintain substantially gainful employment; including whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability rendered him unable to secure or follow a substantially gainful occupation with consideration of his education and work history.  

The VA examiner should specifically address whether the Veteran's eczema affected his ability to perform physical and/or sedentary work.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



